Citation Nr: 0703651	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric/brain disability.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and son


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court) dated in September 2006.  
That Order vacated a June 2005 decision of the Board and 
remanded the matter to the Board for compliance with 
instructions in a Joint Motion for Remand between the 
parties.  

The matter initially came before the Board on appeal from a 
June 1997 rating decision in which the RO denied service 
connection for a psychiatric disability or other brain 
disorder due to lead poisoning.  The Board remanded the issue 
in March 2000 and March 2003.  A video conference hearing was 
held in June 2003 before the undersigned Veterans Law Judge 
and a copy of that transcript is of record.


FINDINGS OF FACT

1.  An acquired psychiatric disability or brain disorder was 
not present in service and was not manifested until several 
years after service.

2.  The persuasive evidence demonstrates that the veteran did 
not suffer lead poisoning in service.  

3.  The veteran does not have a psychiatric disability or 
brain disability that is related to service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disability 
or brain disorder due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in February 2002, March 2004, and July 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  In October 2006, his attorney 
was likewise informed that additional evidence in support of 
the claim could be submitted.  In written argument before the 
Board in November 2006, the veteran, through his attorney, 
indicated that he was seeking a merits-based decision by the 
Board rather than a remand.  He submitted a medical opinion 
with a waiver of RO consideration.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any remaining questions as to the 
disability ratings and effective dates to be assigned are 
rendered moot.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Factual Background

The veteran contends that he suffered lead intoxication in 
service which resulted in current psychiatric and cognitive 
problems.  Service medical records include the veteran's June 
1958 entrance examination report and June 1962 separation 
examination report.  These records do not contain any 
complaints, findings, or diagnosis related to an acquired 
psychiatric disability or brain disorder.  Treatment records 
indicate that he suffered a superficial cut on his scalp in 
May 1959.  The cut was sutured and he received a tetanus 
booster shot.  Several days later, the veteran developed 
generalized uriticaria edema on the skin on his trunk, feet, 
and extremities that was of questionable etiology.  He was 
treated with Benadryl and his itching subsided.  A few days 
later there was no evidence of a reaction.  A progress note 
indicated that it was believed the veteran may have been 
given a tetanus antitoxin instead of what was intended, 
producing a sensitivity reaction.  He was treated once for 
chemical conjunctivitis in 1961.  The June 1962 separation 
physical examination showed no psychiatric or neurological 
abnormality.  The notes and significant or interval history 
part of the examination report reflects two pre-service 
incidents unrelated to lead exposure as well as an episode in 
which the veteran passed out following a Novocaine injection 
in 1960, and indicates that he specifically denied any other 
significant medical or surgical history.  

A neuropsychiatry report from Z.L.A., M.D. dated in May 1966 
indicates the veteran was admitted for bladder spasms.  The 
veteran reported that, at times, his body itched all over, 
which reminded him an illness associated with lead poisoning 
in service.  For the past 31/2 years, he was employed by 
Chemtrand, a chemical manufacturer.  Laboratory studies were 
normal and physical examination was unremarkable except for 
tenseness.  The diagnosis was psychoneurotic reaction with 
conversion reaction, median bar prostate, urinary frequency 
secondary to above.  

Medical records from Self Memorial Hospital dated from 1982 
to 1984 show that in March 1983 the veteran was admitted and 
underwent gallbladder removal following abdominal complaints.  
While recuperating, he began to experience acute anxiety 
symptoms and was subsequently diagnosed with depression.

Medical records from a psychiatrist, C.B.B., III, M.D., dated 
in September 1984, note the veteran's prior visits and a 
hospitalization in March 1983.  He examined the veteran on 
two separate days in September 1984 and concluded that the 
veteran did not have a mental illness, although he did have a 
history of depression.  Marital trouble was noted.  

In April 1990, the veteran was admitted to Self Memorial 
Hospital.  A psychologist's report indicated that he had been 
seeing the veteran on an individual basis for the last 
several months and stated that the veteran had psychotic 
depression.  The veteran was troubled by the death of a 
coworker, and he believed the man was coming back to kill 
him.  The physical examination was within normal limits, 
extremities showed no abnormality and there was no 
organomegaly.  The diagnoses were major affective disorder, 
depressed, severe, psychotic; generalized anxiety disorder; 
and history of panic attacks.

The veteran was again hospitalized in August 1990 for 
recurrent depression.  He was treated by C.B.B., III, M.D.  
The primary discharge diagnosis was major depressive disorder 
with periods of psychosis.

A November 1990 medical report indicated that the veteran was 
referred to a psychiatrist, A.S., M.D. for evaluation and 
psychiatric treatment.  The presumptive diagnosis was 
psychotic depression.  He underwent evaluation at Emory 
Hospital.  At the time, he related that he was employed by 
Monsanto Chemical Company, and that his symptoms began 
following the death of a coworker from cardiovascular 
complications.  Brain CT scan and blood testing showed normal 
results.  Physical examination was within normal limits.  He 
was found to have mild gastroesophageal reflux disease and 
gastritis.  He underwent electroconvulsive therapy and 
responded well.  

Social Security Administration disability benefits were 
granted effective in 1990 based on affective disorders and 
hypertension.  

A statement from C.B.B., III, M.D. dated in March 1997, 
indicated that he had treated the veteran since 1983 and 
prior to that another physician treated him since 1966.  He 
indicated that the veteran recently informed him of a 
possible lead encephalopy in 1959.  The physician indicated 
that that further exploration was needed since it may have 
contributed to his psychiatric disorder.  A heavy metal blood 
screen was requested as well as a brain scan to rule out 
brain damage from severe lead poisoning in service in 1959.

A VA examination report for mental disorders dated in May 
1997 notes the veteran's reports of depression since 1966.  
The veteran indicated that when he became depressed he was 
also suicidal and self-isolating.  He also reported that he 
slept a lot, lacked energy, had crying spells, and no libido.  
Reportedly, these symptoms had occurred since 1966; however, 
he also indicated that the treatment records dating that far 
back have been destroyed.  The multiaxial diagnosis included 
Axis I: major depressive disorder versus mood disorder due to 
lead poisoning, Axis III: History of lead poisoning.  The 
examiner opined, in pertinent part, that there would 
certainly seem to be the possibility that lead poisoning, if 
this could be documented, could affect the brain to the point 
of causing a depression.  

The VA neurological examination report dated in May 1997 
notes the veteran's history of military service.  The veteran 
reported that while in the Air Force at age 17, as he leaned 
over fuel tanks he was filling to see how full they were 
becoming, he hit his head and suffered a laceration.  He 
indicated that he inhaled the fumes and that the fumes 
penetrated the wound on his scalp.  He reportedly broke out 
into a rash two days later and was later hospitalized for 
twelve days.  The veteran reported that he was told at that 
time that he had lead poisoning from the fuel and that it 
would be with him for the rest of his life.

The impression was that there was no convincing evidence that 
the veteran was demented and that his problem largely seemed 
to be depression.  The examiner indicated that it would be 
necessary to review the veteran's service medical records to 
see if the veteran had been found to have an elevated serum 
lead or if he was treated for lead intoxication at the time 
of his injury.  Otherwise, there was no real evidence of lead 
poisoning.  The examiner further explained that typically, 
chronic lead intoxication in adults, induced peripheral 
neuropathy of the ulna nerve and that this was not present in 
the veteran.  An acute lead intoxication in adults may 
produce a metabolic encephalopathy and that information would 
have to be gleaned from his medical records in the past.

A November VA 1998 laboratory report noted that the veteran 
underwent a 24-hour urine test for heavy metals.  Mercury was 
not detected.  The lead level revealed was 0.22 ug/24-hour.  
Progress notes dated in February 1999 contain lab findings 
for lead that were 0.22 ug/24-hours, noted to be within the 
normal range of 0.00 to .54.  There was no clear 
polyneuropathy and the examiner could not make a clear link 
between lead poisoning and the veteran's present mental 
condition.

In March 1999, the veteran had a heavy metal screen that 
revealed a .14 level of lead.  Normal lead levels were again 
noted to be from 0.00-0.54.  The progress notes indicated the 
presence of lead, but within normal limits.

The veteran testified before a local hearing officer in June 
1999 regarding his lead exposure.  He stated that he 
periodically broke out in hives all over his body that would 
later dry up.  He said this started after his accident in 
service, but has gone away over the years.  The effect of the 
mental illness that was brought on by it had increased.  He 
stated that after receiving the laceration while filling the 
fuel tank in service, he received medical treatment for the 
cut.  The day after he returned to have his stitches removed, 
he broke out in hives.  He was told that due to the lead 
exposure he could receive a medical discharge, but he elected 
to stay in service.  After discharge, he started to be 
affected mentally and was diagnosed with manic depressive 
with anxiety.  He testified that he was not aware of every 
being exposed to lead in his civilian jobs.

A statement dated in May 2000 from a person who served with 
the veteran in the military indicates that he was aware that 
the veteran was hospitalized for an extended period with lead 
poisoning in May 1959.

A letter from Z.L.A., M.D., dated in June 2000 indicated the 
veteran had been a patient under the physician's care in 1966 
at Self Memorial Hospital and received follow-up visits at 
the physician's office after that.  The letter indicated that 
those treatment records were no longer available.

A November 2000 VA psychiatric examination report noted that 
the physician had reviewed the veteran's claims file.  The 
history reported was consistent with previous reports.  The 
veteran's primary complaint was depression.  The diagnosis 
was major depression, recurrent, severe without psychotic 
features.  The opinion was that the veteran's primary problem 
was recurrent depression with some cognitive impairment.  The 
cognitive impairment seemed somewhat in excess of what would 
be expected with depression; therefore, it was possible that 
some of the cognitive impairment might be the result of lead 
exposure, if indeed that was verified.

A VA neuropsychological examination in August 2001 noted a 
history of depression and anxiety.  The results of numerous 
testing indicated cognitive-adaptive functioning within the 
low average range.  The veteran reported severe levels of 
depression and anxiety that were considered to have 
contributed to his poor performances on tasks that involved a 
strong motor component and sustained attention and a freedom 
from distractibility.

The veteran underwent another VA examination in September 
2001, but the claims file was not available for review.  The 
veteran reported lead exposure in service indicating that he 
cut his head while refueling and was exposed to a lot of lead 
fumes.  Since then, he reportedly had problems with both 
recent and remote memory.  The impression was a history of 
memory loss secondary to lead exposure.  The neurological and 
mental status examinations were normal and there was no 
evidence of any residual from exposure to lead at the time of 
examination.

VAMC lab blood testing for lead conducted in November 2001 
revealed a level of 2 ug/dL.

A letter from G.D., M.D., dated in December 2001 revealed 
that veteran had been under treatment for depression with the 
physician since 1998.  The veteran reportedly had problems 
with depression ever since he separated from the service, and 
it was noted that he was exposed to lead while in service.  
The physician indicated that the veteran had been exposed to 
chronic lead poisoning and opined that the effect of the lead 
poisoning may or may not have caused the depression, and that 
it was very difficult to judge.  He opined that the veteran's 
symptoms could have some co-relation with lead poisoning, but 
there was no medical literature to support it.

In May 2002, the veteran submitted extracts from literature 
pertaining to lead.

A VAMC record dated in January 2003 noted the veteran was 
seen for complaints that he associated with lead poisoning.  
It was noted that he continued to present with signs of 
depression and cognitive impairment that correlated to his 
exposure to heavy metal poisoning.  His exposure to lead and 
the presence of lead in his body was documented by 
measurement of a 24-hour urinary lead level that was 
determined to be 0.14 micrograms in March 1999.

During a June 2003 video conference hearing, the veteran 
testified about his injury in service and the treatment he 
received.  He stated that every time he was around refueling 
he was exposed to the fumes.  The first time he was tested 
for lead in his system was in 1997.  The veteran's wife and 
son also provided statements showing support for the 
veteran's claim.

A December 2004 VA neurological report indicated the 
veteran's claims file was reviewed.  The veteran reported 
that he was a tanker refueler in service and at some point in 
1958 he was exposed to a significant amount of leaded 
gasoline after he breathed in the fumes for approximately 20 
minutes as he watched the tank fill up.  Either in 1958 or 
1959, he broke out in hives and rashes and he was told that 
he had lead poisoning from the fumes, which caused the rash.  
He continued to work around leaded fuels for another 3 1/2 
years and developed hives on multiple occasions, which he 
related to exposure to the leaded gasoline.  He denied any 
other side effects until 1966 when he experience significant 
problems with depression and anxiety.  His current complaints 
of significantly impaired short-term memory, depression, 
anxiety, and joint pains were attributed, by the veteran, to 
lead exposure.  The physician noted the veteran's medical 
history to include a brain MRI, lead level tests, and 
neuropsychological testing.  The impression was that the 
veteran did have multiple deficits on examination that 
included cognitive problems.  There were clearly some 
psychogenic features with giveaway weakness as well as 
distractible tremors that were believed to be more related to 
depression than other conditions.  The examiner acknowledged 
that lead poisoning could cause depression in some patients, 
but was not sure that this was the case with the veteran.  
The physician commented that he was not sure that the 
veteran's job as a tanker refueler exposed him to high enough 
levels of lead to have caused long-term encephalopathy.  He 
opined it was unclear to him whether the veteran's depression 
and anxiety was related to lead and commented that many 
people have depression without exposure to lead.

The veteran obtained a November 2006 medical opinion from 
psychiatrist R.S.S., Jr., M.D.  The report was to the effect 
that the psychiatrist the veteran's service medical records, 
VA records, records from Emory Clinic, and research from 
Medline on lead poisoning, cognitive disorders, hypertension, 
brain changes, blood lipid problems and hearing loss.  Dr. S. 
reported that articles which describe lead poisoning in 
people working with gasoline fuels in various capacities 
support the likelihood that the veteran did indeed experience 
exposure in his duties in the Air Force.  He noted that 
cognitive problems and depression, and also hypertension, 
have been linked to lead poisoning.  He noted there was an 
association between lead exposure and high lipid findings in 
blood and hearing loss.  Dr. S. pointed out that lead that 
has been absorbed into a person is eliminated from the body 
over many months to years and hence is not found in the 
veteran's blood at this time.  Dr. S. stated that he made the 
assumption that the veteran experienced lead intoxication and 
poisoning during service, which lead to a hospitalization 
during his active duty service.  He noted that those records 
had apparently been lost.  Thus, Dr. S. opined that the lead 
poisoning led to significant psychiatric complications with 
depression and cognitive limitations.  He also noted body 
organ changes consistent with exposure.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including psychosis and certain organic diseases of the 
nervous system, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran contends that he acquired a psychiatric or brain 
disorder as a result of exposure to leaded fuel in service.  
The evidence of record clearly shows that the veteran has 
been diagnosed with a variety of psychiatric disorder after 
service; however, the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder/brain disability.  While it is certainly 
undisputed that the veteran worked around fuel in his 
capacity as a fuel supply specialist, there is no persuasive 
evidence that the veteran suffered lead poisoning.  All 
avenues to obtain service medical records were exhausted, and 
no record of hospitalization related to lead poisoning in 
service was documented.  Certainly the veteran was treated 
when he lacerated his scalp and when he had a rash as 
established by service medical records showing 
hospitalization for these problems.  However, there are 
simply no records confirming hospitalization or even 
outpatient treatment for lead or excessive gasoline exposure.  
Moreover, the veteran's separation physical examination 
report which was dated several years after the alleged 
incident in 1959 shows that the veteran reported no 
significant medical history.  There were no complaints or 
observations related to lead poisoning or excessive gasoline 
exposure.  

The Board observes that the first evidence of a psychiatric 
diagnosis was in 1966, which was four years after the veteran 
separated from service.  As noted previously, service 
connection may be granted on a presumptive basis if one of 
the enumerated disabilities listed in 38 C.F.R. § 3.309 is 
diagnosed to a compensable degree with in the prescribed 
period of time.  Since a psychosis or an organic disease of 
the nervous system was not diagnosed within a year of the 
veteran's separation from service, a link between the 
veteran's psychiatric or brain disability and service may not 
be presumed.  Hence, there must be persuasive medical 
evidence linking a current acquired psychiatric/brain 
disorder to service.

Although the veteran reported in 1966 that certain symptoms 
he had reminded him of lead poisoning in service, the 
examiner at that time did not indicate that the veteran was 
suffering from any psychiatric or brain disorder related to 
lead poisoning.  

There are various opinions in this claim, with the most well-
supported opinions being the multiple competent medical 
opinions which are compelling evidence against this claim.  
They include the VA opinions in May 1997.  The psychiatric 
examination reflects that a relationship between brain 
trauma, depression and lead poisoning was possible if lead 
poisoning were documented.  The neurological examination 
reflects the stronger opinion that there is no evidence of 
lead poisoning unless the service medical records show 
treatment of it or if the serum levels were elevated in 
service.  Neither of these circumstances were shown.  
Similarly, the VA examination report dated in November 2000 
suggests a link between the psychiatric and brain disorders, 
if lead poisoning were verified.  The September 2001 VA 
neuropsychiatry examination found no evidence of a residual 
of exposure to lead.  Although the VA examiner in 2003 
accepted the presence of lead in the body as confirmed by the 
.14 reading in 1999, this level of lead was noted elsewhere 
to be in the normal range.  Finally, in the 2004 VA 
examination, the Board notes that the examiner, an M.D. and 
Ph.D., although qualifying his remarks by saying he was not a 
lead expert, did question whether the veteran would have been 
exposed to levels of lead high enough to cause long term 
encephalopathy in his duties as a refueler.  The examiner 
also commented that people have depression without exposure 
to lead, which does not suggest support for the veteran's 
theory.  

As to the veteran's treating doctor's statement that the 
veteran introduced his theory as to brain encephala in 1997, 
the Board finds this to be of no significant probative value.  
Also, as to the veteran's report of something reminding him 
of lead poisoning in 1966, he is not qualified to opine as to 
diagnosis or etiology.  

Although the Board has carefully considered the opinion of 
Dr. S., the Board notes that it is based on the premise that 
the veteran experienced lead intoxication and poisoning in 
service.  On this point the Board cannot agree.  A 
longitudinal review of the record shows the preponderance of 
the evidence is against the conclusion that the veteran 
suffered such intoxication or poisoning in service.  The 
Board cannot conclude that this veteran suffered lead 
poisoning based on Dr. S.'s statement that a number of 
articles describe lead poisoning in NASCAR workers and 
similar people.  Dr. S. also cites to literature that links 
lead poisoning to not only psychiatric and brain disability 
but multiple common disorders suffered by the veteran.  
Although he indicates that the veteran could have been 
exposed to lead despite current lab values showing no lead, 
he does not point to compelling evidence of lead exposure in 
service.  He cites to organ changes, yet the record, both 
private and VA, is replete with reference to normal blood 
values, normal CT scans, and no evidence of organomegaly.  

The fact that the VA opinions form a general medical 
consensus is highly probative.  The Board attaches particular 
probative weight to the 1997, 2000 and 2004 VA examination 
reports, collectively.  The information furnished in these 
reports was comprehensive.  The examiners were provided 
context, and the expressed opinions were comprehensive and 
factually specific.  It has generally been the opinion of the 
VA examiners that if lead poisoning were confirmed, a 
relationship between such poisoning and the current disorders 
was possible.  However, none of these examiners has reached 
the conclusion that such poisoning occurred.  

The Board must assess the value of these various opinions.  
In doing so, the Board notes that an opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

Because the opinion of Dr. S. is based on certain assumptions 
the Board does not find to be in accordance with the record, 
and the assumptions based only on a review of part of the 
record, the opinion is accorded minimal probative weight as 
to whether there was lead poisoning in service and as to the 
larger issue of the relationship between the current brain 
and psychiatric disorders and service.  The Board finds the 
opinion to be of less probative weight than the 
aforementioned consensus of VA opinions against the claim.  

The Board has also considered the veteran's statements that 
there was a relationship between current psychiatric or brain 
disorder and service.  However, as noted, he is not competent 
as a lay person to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Inasmuch as the 
Joint Motion requires the Board to state reasons why it is 
deciding differently than it did in its 2000 decision, the 
Board points out that that decision found the claim well-
grounded based upon testimony and argument from the veteran, 
along with a medical opinion that suggested the claim was 
plausible.  This decision involves significantly more 
evidence.  Moreover, the conclusions in the 2000 decision 
relate to a different level of review which is no longer the 
law.  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinions provided by the aforementioned VA 
physicians after weighing all of the probative evidence.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  In denying the 
veteran's claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for a psychiatric/brain disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


